DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Independent claims, claim 1 as an exemplary, recites “an irrigation schedule” in line 1 and “an irrigation schedule” in line 5. It is not clear as to what the second “an irrigation schedule” in line 5 refers to. It is also unclear what the “the irrigation schedule” in line 9 is referring to. Furthermore, it is not clear what the phrase “based at least in part on” really means. The aforementioned phrase based on does not provide any indication whatsoever how the claimed elements after that phrase are used to generate a schedule. The phrase ‘based on’ can easily be interpreted as to mean any consideration has been taken to generate a schedule. The claim is devoid of how any steps or action these elements of the claim including the watering restriction data, second irrigation schedule or usage data is used to generate the schedule. In addition to the above the claim also recites the term “match” without any indication how the second and first landscape characteristics are matched. Thus the term is open to broad interpretation. Thus, as a whole the claim is indefinite.
Dependent claims are also rejected for dependency upon rejected independent/base claim.

Response to Arguments
Applicant's arguments filed on 10/09/2020 have been fully considered but they are not persuasive.
Applicant's arguments filed on 11/09/12 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art.  As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Acknowledgements.”  This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.
With regard to the limitations of the independent claims, Applicant argues, “…Amended independent claim 1 recites, inter alia, “generating, by the processor, an irrigation schedule for the sprinkler controller based at least in part on the watering restriction data and a second irrigation schedule for a second sprinkler controller, wherein the second sprinkler controller is associated with at least a second landscape characteristic matching the first landscape characteristic.” Eng fails to disclose or suggest schedule generation based on “a second irrigation schedule for a second sprinkler controller” where “the second sprinkler controller is associated with at least a second landscape characteristic matching the first landscape characteristic.” Eng describes a server to “send the watering restriction to the sprinkler controller 302” where the sprinkler controller “may respond to the watering restriction by adjusting a sprinkling schedule for the property.” Eng, paragraphs [0068]-[0069], Further, the sprinkling schedules initially implemented, and therefore adjusted based on the watering restriction, are pre-programmed into the sprinkler controller, and are not generated based on irrigation schedules for comparable sprinkler controllers sharing landscape characteristics. There is no additional disclosure in Eng of generating irrigation schedules for sprinkler controllers based on irrigation schedules of separate sprinkler controllers. Accordingly, amended claim 1 is allowable over Eng. The Applicant respectfully requests withdrawal of the rejection and allowance of claim 1.
Dependent Claim 3
Amended dependent claim 3 recites, inter alia, “identifying, by the processor, that the sprinkler controller is configured to allow irrigation schedule generation based on the watering restriction data.” There is no disclosure in Eng of configuration of sprinkler controllers to “allow irrigation schedule generation based on watering restriction data.” Instead, watering restrictions (e.g., a watering restriction for a county) are implemented by sprinkler controllers based on detecting “that a sprinkler controller is associated with a property within the county.” Eng, paragraph [0068], Accordingly, Eng fails to disclose the features of dependent claim 3. The Applicant respectfully requests withdrawal of the rejection and allowance of dependent claim 3. Dependent Claims 2-11
Claims 2-11 depend from claim 1 and are therefore believed to be allowable at least for depending from an allowable base claim in addition to reciting their own patentable features. The Applicant respectfully requests withdrawal of the rejection and allowance of claims 2-11.
Amended independent claim 12 recites, inter alia, “a central controller that generates an irrigation schedule based at least in part on the water usage data, watering restriction data from a water authority database, and a second irrigation schedule for a second irrigation zone associated with a second landscape characteristic matching the first landscape characteristic.” For at least similar reasons as those discussed with respect to claim 1, Eng fails to disclose or suggest at least the above features of amended claim 12. Accordingly, the Applicant respectfully requests withdrawal of the rejection and allowance of claim 12.
Dependent Claims 13-15
Claims 13-15 depend from claim 12 and are therefore believed to be allowable at least for depending from an allowable base claim in addition to reciting their own patentable features. The Applicant respectfully requests withdrawal of the rejection and allowance of claims 13-15.
Independent Claim 16
Amended claim 16 recites, inter alia, “generate an irrigation schedule for the sprinkler controller based, at least in part, on the water usage data, the water restriction data, and a second irrigation schedule for a second sprinkler controller, wherein the second sprinkler controller is associated with at least a second landscape characteristic matching the first landscape characteristic.” For at least similar reasons as those discussed with respect to claims 1 and 12, Eng fails to disclose or suggest at least the above recited features of claim 16. Accordingly, the Applicant respectfully requests withdrawal of the rejection and allowance of claim 16.
Dependent Claim 19
Amended dependent claim 19 recites, inter alia, “identify that the sprinkler controller is configured to allow irrigation schedule generation based on the watering restriction data.” For at least similar reasons as those discussed with respect to claim 3, Eng fails to disclose or suggest at least the above recited features of claim 19. Accordingly, the Applicant respectfully requests withdrawal of the rejection and allowance of claim 19.
Dependent Claims 17-19
Claims 17-19 depend from claim 16 and are therefore believed to be allowable at least for depending from an allowable base claim in addition to reciting their own patentable features. The Applicant respectfully requests withdrawal of the rejection and allowance of claims 17-19.
Claim Rejections Under 35 U.S.C. § 103
Claim 20 is rejected under 35 Ti.S.C. 103 as being unpatentable over Eng et al. (US2017 /0273259 Al) in view of Gilbert et al. (US 2010/0179701 Al). Claim 20 depends from independent claim 16 and is therefore believed to be allowable at least for depending from ….” (Remark, pp. 6-8). 
The Examiner respectfully disagrees and in light of the above 35 U.S.C. 112 issues, Examiner would like to point to at least paragraph (see for example FIG. 4, 402; [0010], [0011]; [0058], [0090] and [0117]) to disclose the amended aspect of the limitation.  See the rejection below for detailed mappings.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eng et al. (US 2017/0273259 A1).

	As per claim 1 (Currently Amended), Eng discloses a method of generating an irrigation schedule for a sprinkler controller associated with a first landscape characteristic (see for example [0010], [0011]; [0058] and [0090]), the method comprising (see for example FIG. 4, 402-408): 
	receiving, by a processor, watering restriction data from a database associated with a water authority (see for example FIG. 4, 402);  
	generating, by the processor, an irrigation schedule for the sprinkler controller based at least in part on the watering restriction data (see for example FIG. 6; 602-604; [0156]) and a second irrigation schedule for a second sprinkler controller (see for example [0010], [0011]; [0058] and [0117]), wherein the second sprinkler controller is associated with at least a second landscape characteristic matching the first landscape characteristic (see for example FIG. 4, 404-406; [0090]; [0117]);  and 
	transmitting, by the processor, the irrigation schedule to the sprinkler controller, wherein the sprinkler controller actuates one or more sprinkler valves based on the irrigation schedule (see for example FIG. 4, 408). 
 

 
	As per claim 3 (Currently Amended), Eng discloses the method of claim 2, further comprising: identifying, by the processor, that the sprinkler controller is configured to allow irrigation schedule generation based on the watering restriction data (see for example [0010], [0011]; [0058]; [0117]); transmitting, by the processor, a notification to a homeowner device about the request (see for example FIG. 4, 402; FIG. 5, 532, [0130]). 
 
	As per claim 4, Eng discloses the method of claim 2, further comprising allowing the request prior to generating the irrigation schedule based at least in part on the watering restriction data (see for example FIG. 4, 402; FIG. 5, 532). 
 
	As per claim 5, Eng discloses the method of claim 1, wherein the water authority is a municipality (see for example [0005]). 
 
	As per claim 6, Eng discloses the method of claim 1, further comprising receiving, by the processor, weather data, wherein generating an irrigation schedule is further based on the weather data (see for example FIG. 8, 802-804). 
 
	As per claim 7, Eng discloses the method of claim 6, wherein the weather data is generated at least in part by a third party data source (see for example FIG. 8, 802-804; [0109], [0118]). 
 

 
	As per claim 9, Eng discloses the sprinkler system of claim 6, wherein the weather data includes forecast weather data (see for example FIG. 8, 806). 
 
	As per claim 10, Eng discloses the method of claim 1, further comprising receiving, by the processor, an event override request to override one or more watering events of the irrigation schedule (see for example [0129]).
 
	As per claim 11, Eng discloses the method of claim 10, wherein the event override request is from a homeowner (see for example [0129]). 
 
	As per claim 12 (Currently Amended), Eng discloses a sprinkler system comprising: 
	a sprinkler valve that controls water flow to an irrigation zone, the irrigation zone associated with a first landscape characteristic (see for example [0010], [0011]; [0058] and [0090] and [0050]; [0056]);  
	a meter data collection device that collects water usage data for a property including the irrigation zone (see for example [0050]);  
	a central controller that generates an irrigation schedule based at least in part on the water usage data and watering restriction data from a water authority database, and a second irrigation schedule for a second irrigation zone associated with a second landscape characteristic matching the first landscape characteristic (see for example FIG. 4, 402; [0010], [0011]; [0058], [0090] and [0117]);  and 

 
	As per claim 13, Eng discloses the sprinkler system of claim 12, wherein the irrigation schedule is generated without homeowner input (see for example [0080]). 
 
	As per claim 14, Eng discloses the sprinkler system of claim 12, wherein the irrigation schedule reduces water use based on the watering restriction data (see for example [0054], FIG. 6, 604). 
 
	As per claim 15, Eng discloses the sprinkler system of claim 12, further comprising a sensor that captures meteorological information, wherein the sensor is associated with the irrigation zone and the irrigation schedule is further based on the meteorological information (see for example [0095]). 
 
	As per claim 16 (Currently Amended), Eng discloses a central controller for generating irrigation schedules for a sprinkler controller for an irrigation zone, the central controller comprising (see for example [0050]): 
	a processor configured to: receive water usage data associated with the sprinkler controller and a first landscape characteristic associated with the sprinkler controller (see for example FIG. 4, 402; [0010], [0011]; [0058], [0090] and [0117]);  receive water restriction data associated with the irrigation zone (see for example FIG. 4, 402);  
	generate an irrigation schedule for the sprinkler controller based, at least in part, on the water usage data and the water restriction data and a second irrigation schedule for a second sprinkler controller, wherein the second sprinkler controller is associated with at least a second landscape characteristic matching the first landscape characteristic (see for example see for example FIG. 4, 402; [0010], [0011]; [0058], [0090] and [0117]; [0056]; [0058]);  and 
	transmit the irrigation schedule to the sprinkler controller (see for example [0059]; [0062]). 
 
	As per claim 17, Eng discloses the central controller of claim 16, wherein the processor is further configured to receive an override request to override one or more watering cycles for the irrigation zone (see for example [0129]). 
 
	As per claim 18, Eng discloses the central controller of claim 17, wherein the override request is received from a third party source (see for example [0128], [0129]). 
 
	As per claim 19 (Currently Amended), Eng discloses the central controller of claim 18, wherein the processor is further configured to: identify that the sprinkler controller is configured to allow irrigation schedule generation based on the watering restriction data (see for example [0010], [0011]; [0058]; [0117]); and notify a homeowner device of the override request (see for example [0128], [0129]). 
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eng et al. (US 2017/0273259 A1) in view of Gilbert et al. (US 2010/0179701 A1).

	As per claim 20, Eng does not explicitly disclose the central controller of claim 17, wherein the processor is further configured to: determine when a number of override requests reaches a predetermined threshold; determine adjustments to the irrigation schedule based on the override requests; generate a new irrigation schedule based on the adjustments; and transmit the new irrigation schedule to the sprinkler controller. Nevertheless, as evidenced by Gilbert et al. (US 20100179701 A1), it is commonly known to determine when a number of override requests reaches a predetermined threshold; determine adjustments to the irrigation schedule based on the override requests; generate a new irrigation schedule based on the adjustments; and 	transmit the new irrigation schedule to the sprinkler controller (see for example [0044]; [0048]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the above teaching Eng by having the processor configured to determine when a number of override requests reaches a predetermined threshold;  determine adjustments to the irrigation schedule based on the override requests;  generate a new irrigation schedule based on the adjustments;  and transmit the new irrigation schedule to the sprinkler controller in order to give flexibility of adjusting the schedule based on any information available. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC T TECKLU/Primary Examiner, Art Unit 2193